Citation Nr: 1119032	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  03-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to March 5, 2010, and in excess of 60 percent thereafter, for service-connected peptic ulcer disease (PUD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified at a Board videoconference hearing held in July 2004.  The Board remanded the case in October 2004, July 2006, and October 2009.

In a November 14, 2007, decision, the Board denied entitlement to a rating in excess of 20 percent for peptic ulcer disease.  The Veteran appealed the November 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court granted a Joint Motion for Remand, vacated the November 2007 decision, and remanded the case to the Board.

In August 2009, the Veteran submitted additional medical evidence in connection with his claim, along with a waiver of any right to have the RO consider that evidence in the first instance.  In October 2009, the Board remanded the Veteran's claim again for another VA examination, and following it, he was awarded a 60 percent rating for his PUD, effective March 5, 2010.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed for the time period prior to March 5, 2010; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to March 5, 2010, the Veteran's PUD was manifested by recurrent incapacitating episodes more than four times yearly for a duration of ten days causing moderately severe symptoms.  

3.  From March 5, 2010, the Veteran was awarded the maximum rating for his PUD.  


CONCLUSION OF LAW

Prior to March 5, 2010, the criteria for a 40 percent rating for the Veteran's peptic ulcer disease have been met; a rating higher than 60 percent from March 5, 2010, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in March 2003, May 2004, November 2004, August 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for an increased rating, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the August 2006 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the March 2003 notice given prior to the appealed AOJ decision was inadequate.  The Court specifically stated in Pelegrini, however, that it was not requiring the voiding or nullification of any AOJ action or decision if adequate notice was not given prior to the appealed decision, only finding that appellants are entitled to VCAA-content-complying notice.  Thus, the timing of the notice in this matter does not nullify the rating action upon which this appeal is based.  Because proper notice was provided in May 2004, and a Supplemental Statement of the Case following a Board remand was issued subsequent to that notice in February 2006, the Board finds that notice is pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  Again, the Veteran appeared and testified at a videoconference hearing at the Reno RO.  The Board finds the March 2010 VA examination to be adequate for purposes of determining the severity of the Veteran's PUD.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  



Increased rating 

The Veteran contends that his PUD warrants a rating in excess of 20 percent prior to March 5, 2010, and in excess of 60 percent thereafter.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, as in this case, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's peptic ulcer disease has been rated by analogy to Diagnostic Code 7305, duodenal ulcer.  38 C.F.R. § 4.114. Under Diagnostic Code 7305, a 20 percent rating is for application with moderate symptomatology evidenced by recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is for application when there is moderately severe symptomatology evidenced by less than severe symptoms but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating, the highest available under Diagnostic Code 7305, is for application when there is severe symptomatology evidenced by pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.

By way of background, the Veteran was originally awarded service connection for PUD in a March 1999 rating decision, effective August 1996.  He filed his current claim for an increased rating in December 2002 and essentially contends that his PUD is characterized by diarrhea and vomiting, weight gain, weight loss, pain, and black stools.  He says these episodes occur 10 or more times yearly.  

In March 2003, the Veteran underwent a VA examination.  He presented with subjective complaints of vomiting three to four times a week, hematemesis and melena, alternating diarrhea and constipation, and stomach pains.  Physical examination failed to demonstrate any evidence of anemia; rather, the Veteran was noted to have weight gain.  At that time, he weighed 279 pounds.  The Veteran was diagnosed as having a history of peptic ulcer disease, still symptomatic.  An abdominal examination revealed no tenderness.  The Veteran was also afforded an upper GI series, which revealed persistent signs of mild nonspecific gastritis without related ulcer or erosions.  

The Veteran's cousin and his mother both submitted statements that his peptic ulcer disease had worsened.  They indicated that he continued to experience severe pain and violent vomiting-including the vomiting of blood.  

VA treatment records reflect treatment for PUD, severe gastropathy, dyspepsia, mild duodenitis, GERD, and Helicobacter pylori.  Treatment records also show that the Veteran had nutritional assessments and care, and was advised to lose weight.  He was given documents related to weight loss, and was attending the VA "Healthy You" clinic.  Treatment records dated in the mid-2000s reflect the Veteran was pursuing a low calorie diet, was exercising, and was taking weight loss medication. 

During the Veteran's July 2004 hearing, he reported excruciating pain, vomiting, and black stools.  He reported that he experienced incapacitating episodes averaging 10 days or more due to diarrhea and vomiting.  He denied any diagnosis of anemia, but indicated that he experienced weight loss of over 20 pounds.  He also stated that he gained weight at times because he eats to alleviate his stomach pains.  The medical evidence of record, however, does not show that the Veteran's weight loss was due to anything other than the Veteran's active attempts to lose weight.  

The Veteran underwent a VA examination in April 2005, and he reported occasional vomiting, heartburn, and preserved appetite.  He denied hematemesis, melanotic stools, weight loss, diarrhea, or constipation.  The impression was a history of duodenal ulcer with current symptoms suggestive of non-ulcer dyspepsia.  

Upon VA examination in February 2007, a rectal examination did not elicit any evidence of melena or blood in the stools.  There was no evidence of hematemesis.  He denied any circulatory disturbances, hypoglycemic reactions, or colic.  He reported occasional diarrhea and constipation.  The Veteran had gained 50 to 55 pounds in the previous two years.  There were no clinical signs of anemia; rather, the Veteran's hemoglobin was within normal limits.  There was no pain or tenderness in the abdominal area.  The examiner concluded that there was no clinical evidence of any peptic ulcer disease.  The GI series report indicated an ulcer of the duodenal bulb at its apex with prominent folds suggesting associated duodenitis and there was a suggestion of mild gastritis.  

In March 2007, the Veteran was afforded another VA examination.  He submitted with subjective complaints of monthly vomiting, weekly black stools, monthly or bi-monthly bloody stools, moderate diarrhea, occasional colic, and abdominal pain.  He denied any circulatory disturbances after meals.  Physical examination demonstrated that the Veteran's weight was stable.  There was no evidence of anemia.  An abdominal examination demonstrated tenderness throughout the epigastrium with normal bowel sounds.  In an addendum the same month, the examiner indicated that the Veteran was "quite symptomatic," but was not anemic despite reporting a history vomiting blood and bloody stools.  He opined that these symptoms were consistent with x-ray finding of active duodenal ulcer.  Physical examination also revealed significant epigastric abdominal tenderness, but without palpable masses.  The examiner opined that the Veteran's condition had worsened and could eventually cause frank hemorrhage.  He considered the Veteran's disability "significant" relative to the Veteran's long-standing problem.  

The March 2007 VA examiner also provided a statement on behalf of the Veteran, dated in December 2007.  He reiterated the findings of the March 2007 examination report, and indicated that the Veteran had continued H. pylori that causes PUD.  The Veteran's treatment with rabeprazole was for his duodenal ulcer, not acid reflux as noted in the VA treatment records.  Finally, the examiner indicated that the Veteran continues to be symptomatic, and reports periodic bleeding in the form of hematemesis or melena.  

In March 2010, the Veteran underwent another VA examination, and was noted to have duodenitis, gastritis, and H. pylori.  The Veteran endorsed intolerance of spicy food, upset stomach, pain, nausea, and vomiting.  He reported vomiting twice weekly, and nausea three to four times weekly.  He also vomits blood twice weekly, about an ounce each time, and has black stools twice weekly.  The examiner noted this was indicative of bleeding on recurring basis.  The Veteran advised he had diarrhea three to four times weekly, up to four or five times daily.  The history of incapacitations was noted to occur every three to four months, for three to four days each.  The examiner opined that the Veteran's symptoms had a moderate impact on his daily activities.  Physical examination revealed weight increase and decrease of 10 to 15 pounds every two months maximum.  There was no evidence of anemia or a history of anemia, and his CBC revealed normal hemoglobin.  Following additional studies, the examiner indicated that the Veteran experiences recurrent incapacitating episodes of gastritis, duodenitis, and esophagitis with probable peptic ulcer occurring at least four times yearly and averaging ten days or more with each episode.  The examiner further noted that the Veteran experiences pain that is only partially relieved by standard ulcer therapy and periodic vomiting with recurrent hematemesis.

Given the evidence as outlined above, the Board finds that the Veteran is entitled to a 40 percent rating for his PUD prior to March 5, 2010, and the 60 percent rating from March 5, 2010, is continued. 

Although the VA clinical records dated prior to March 5, 2010, are scant in regards to treatment for and complaints related to his PUD, he has consistently testified that his symptoms include vomiting, diarrhea, bloody stools, etc.  The severity of his symptoms was echoed by his mother and cousin.  The Veteran is certainly competent to report his symptoms and their duration, and his family is also competent to report that which they observe.  

The Board finds that the Veteran's reports of his symptoms prior to March 5, 2010, to be credible, and reflective of moderately severe symptoms associated with a 40 percent rating.  The Veteran has indicated that his abdominal pain, diarrhea, and vomiting were recurrent in nature and averaged 10 days or more in duration for four or more times yearly.  The Board recognizes that the Veteran reported some of the symptoms noted in the rating criteria for a 60 percent rating prior to March 5, 2010, but finds his symptoms most analogous to those associated with a 40 percent rating.  The Veteran has also reported symptoms less severe than those required for a 40 percent rating prior to March 5, 2010.  The Board notes that although the Veteran had reported periodic vomiting, recurrent hematemesis or melena, he did not have manifestations of anemia and weight loss that was productive a definite impairment of health.  

Thus, affording the Veteran the most liberal reading of the rating criteria, the Board finds that his peptic ulcer disease disability picture more nearly approximates the criteria required for the 40 percent rating prior to March 5, 2010, but not for the highest available rating of 60 percent during that time frame.  

The Board also finds that the Veteran is assigned the maximum 60 percent rating for his PUD from March 5, 2010, and a higher rating is not warranted.  The Veteran was generously awarded a 60 percent rating for his PUD from March 5, 2010, in that he never had manifestations including anemia and weight loss productive of a definite impairment of health.  He did, however, report recurrent hematemesis/melena, periodic vomiting, and his symptoms were only partially relieved by standard ulcer therapy.  As discussed in the section below, the Board finds that the rating criteria address the symptoms as reported by the Veteran, and is thus, not entitled to extraschedular consideration.  As such, a rating in excess of 60 percent from March 5, 2010, is denied.  

Extraschedular consideration

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.


ORDER

A 40 percent rating for PUD prior to March 5, 2010, is awarded, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 60 percent for PUD from March 5, 2010, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


